Citation Nr: 0309894	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  02-08 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUE

Entitlement to recognition as the veteran's dependent spouse 
for the purpose of restoring additional nonservice-connected 
pension benefits. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from April 1948 to May 
1954.

This appeal originates from a June 2001 determination by the 
RO reducing the veteran's nonservice-connected pension 
benefits on the basis that VA was unable to recognize [redacted] as 
the veteran's current spouse.  The veteran was given notice 
of this determination in June 2001 and submitted a notice of 
disagreement in June 2001.  A statement of the case was 
issued in May 2002.  The veteran perfected his appeal to the 
Board of Veterans' Appeals (Board) in June 2002.


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the claim on appeal has been accomplished.  

2.  The veteran married his current wife, [redacted], in June 1959.

3.  The evidence is insufficient to establish that the 
veteran and [redacted], were married or that, if they were 
legally married, the record does not show that they were not 
divorced prior to the veteran marrying [redacted].


CONCLUSION OF LAW

The criteria for restoration of additional pension benefits 
for a dependent spouse have been met.  38 U.S.C.A. § 103(c), 
5103, 5103A, 5112 (West 2002); 38 C.F.R. §§ 3.1(j), 3.105, 
3.204, 3.205(b), 3.207 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The VCAA and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the above, and in view of 
the Board's favorable disposition of the appeal, the Board 
finds that the passage of the VCAA and its implementing 
regulations does not prevent the Board from rendering a 
decision on the claim on appeal at this time, as all 
notification and development action needed to render a fair 
decision on the claim has been accomplished.

II.  Background

In March 2000, the veteran filed a claim for nonservice-
connected pension benefits with aid and attendance or 
housebound benefits.  He indicated that he had had a massive 
stroke in November 1999 and was currently residing in a 
nursing home.  He provided a name of his current wife, [redacted], 
and stated that there was no information available regarding 
his first marriage.

Also in March 2000, the RO received a Certificate of Marriage 
from the Commonwealth of Virginia showing that the veteran 
and [redacted] were married in June 1959.

A VA Aid and Attendance examination report dated in March 
2000 shows that the veteran experienced a poor memory with 
confusion.

In a June 2000 rating decision, the RO granted service 
connection for pension and for special monthly pension based 
on the need for aid and attendance, effective March 7, 2000.

In July 2000, the RO received a Declaration of Status of 
Dependents (VA Form 21-686c) form signed by the veteran 
showing that he had been married to a "[redacted]?".  The form 
also shows that the date and place of the marriage was 
unknown, that the marriage ended in divorce, and that it was 
terminated in either Texas or Rhode Island.  

The veteran's representative relayed in an August 2000 
statement that the veteran had had a massive stroke which 
affected his memory and made him unable to communicate.  He 
went on to say that the veteran could not communicate any 
details about the termination of his marriage to [redacted].  He 
said the veteran married [redacted] in the military and did not 
return to her when he was discharged from service.  He also 
said that the veteran's family never met or talked to [redacted] 
and the veteran never mentioned her name.  He added that the 
veteran had no children with [redacted] and that he told his 
family and his second wife, [redacted], that he was divorced, but 
would never discuss the matter.  He said that to the best of 
the veteran's knowledge and that of his (current) wife, there 
were no barriers to their present marriage.

The veteran's sister said in an August 2000 letter that she 
was home when the veteran returned from service and that he 
had been contacted about a divorce.  She said that they 
haven't heard from "her" since.  

According to a statement dated in November 2000, the veteran 
was found by a licensed physician to lack sufficient mental 
capacity to appreciate the nature and implications of a 
health care decision to make a choice regarding alternatives 
presented and to communicate such choice in an unambiguous 
manner.

The RO sent the veteran a notice of proposed reduction in 
February 2001 informing him of the proposal to reduce his 
benefits effective May 1, 2001, because the RO was unable to 
establish [redacted] as his dependent.  The notice gave the veteran 
60 days in which to submit additional evidence and argument 
on the matter.

The veteran's representative said in an April 2001 statement 
that he obtained information from "Target" showing that the 
veteran had been previously married to a veteran and that he 
was able to assess a veteran by the name of [redacted] T.  He 
believed she may have been the veteran's first wife and asked 
the RO for assistance in trying to verify this.

In a June 2001 letter, the RO notified the veteran that his 
monthly pension benefits were being reduced, effective in 
July 2001.  

In a June 2001 notice of disagreement signed by the veteran, 
it is noted that the veteran had a massive stroke which 
affected his memory and communication skills rendering him 
unable to remember any of the details about the marriage to 
[redacted].  It is also noted that to the best of the veteran's 
knowledge, there was no legal impediment to his marrying [redacted] 
in June 1959.

In a December 2001 statement, the veteran was found by a 
licensed physician to lack sufficient mental capacity to 
appreciate the nature and implications of a health care 
decision to make a choice regarding alternatives presented 
and to communicate such choice in an unambiguous manner.

A February 2002 Report of Contact shows that the RO attempted 
to verify whether the female veteran identified by the 
veteran's representative as [redacted] T. was in fact the 
veteran's first wife.  The RO discovered that the person 
could not have been the veteran's first wife based on 
documentation showing that she had been married to someone 
else during the period in question.

In an April 2002 rating decision, the RO proposed a finding 
of incompetency on behalf of the veteran.

In a statement dated in April 2002, [redacted] requested that she 
be appointed fiduciary of the veteran's financial affairs and 
stated that she had already been appointed by social security 
to handle those affairs for him.

In a June 2002 rating decision, the veteran was found to be 
incompetent to handle the disbursement of his funds due to 
vascular dementia.

The veteran's sister submitted a statement in June 2002 
stating that she had never seen any documents verifying that 
the veteran was ever married to or divorced from [redacted] 
Scott.  She said that it was all just hearsay.  

The RO received a similar statement in June 2002 from the 
veteran's other sister stating that she never saw any proof 
of marriage or divorce papers, only the veteran's friend 
always joking and teasing about it.  

In the June 2002 substantive appeal, the veteran's 
representative said that since the search to obtain records 
concerning the marriage and divorce between the veteran and 
[redacted] had been futile, it should be assumed that such 
records did not exist.  He said that it could also be assumed 
the marriage never actually happened since this was only 
hearsay from family members.  He added that reasonable doubt 
should be considered that this was nothing but "an old 
tale".  He also said that if a marriage between the veteran 
and [redacted] could not be proven, how could a divorce be 
proven.

In written argument in April 2003, the veteran's 
representative said that "[t]o not recognize [redacted] as the 
veteran's spouse would truly defeat the purpose for which 
pension benefits were intended." 

III.  Analysis

Initially, the Board notes that the evidence does not 
indicate, nor does the veteran contend, noncompliance with 
the procedural requirements for pension reductions.  See 38 
C.F.R. § 3.105(h) (2002).  In this regard, the Board notes 
that in February 2001 the RO sent the veteran notice of the 
proposed reduction in the amount of his pension benefits, and 
a June 2001 rating effectuated the reduction, effective from 
July 1, 2001.  In the interim, the veteran was afforded the 
opportunity to present evidence and argument as to why the 
reduction should not take place.  Under these circumstances, 
the Board will focus its analysis on the propriety of the 
reduction.

The determining factor in this case comes down to whether the 
veteran's marriage to [redacted] in June 1959 may be recognized for 
VA purposes as a valid legal marriage, thus entitling the 
veteran to the restoration of additional pension benefits for 
a dependent.

The veteran's representative contends that the veteran and 
his current wife, [redacted], have been married for over 43 years 
and she has been his constant companion and caregiver ever 
since he entered a nursing home in March 2000.  He said that 
the veteran's purported first marriage to [redacted] in service 
is based on nothing more than hearsay.  He added that to not 
recognize [redacted] as the veteran's spouse would truly defeat the 
purpose for which pension benefits were intended.  

For purposes of establishing entitlement to VA benefits, 
"marriage" means a marriage valid under the law of the 
place where the parties resided at the time of marriage, or 
the law of the place where the parties resided when the right 
to benefits accrued.  38 U.S.C.A. § 103(c) (West 2002); 
38 C.F.R. § 3.1(j) (2002).  A valid marriage may be 
established by various types of documentary evidence together 
with the claimant's certified statement concerning the date, 
place and circumstances of dissolution of any prior marriage, 
provided that such facts, if they were to be corroborated by 
record evidence, would warrant acceptance of the marriage as 
valid.  Where necessary to a determination because of 
conflicting information, proof of termination of a prior 
marriage will be shown by proof of death, or a certified copy 
or a certified abstract of final decree of divorce or 
annulment specifically reciting the effects of the decrees.  
38 C.F.R. § 3.205 (2002).

In addition, VA will accept the written statement of a 
claimant as proof of marriage for purposes of determining 
entitlement to benefits as long as the statement contains the 
month, year, and place of the event, the full name and 
relationship of the other person to the claimant, and the 
spouse's social security number.  38 C.F.R. § 3.204(a)(1) 
(2002).  Other evidence is required under certain 
circumstances such as where the claimant's statement on its 
face raises a question of its validity or the claimant's 
statement conflicts with other evidence of record.  See 38 
C.F.R. § 3.204(a)(2) (2002) (requiring evidence of the types 
indicated in 38 C.F.R. §§ 3.205 through 3.211).  Sections 
3.205 to 3.207 of title 38 of the Code of Federal Regulations 
prescribe basic evidence relating to marriage and divorce.

The evidence regarding the veteran's first marriage to [redacted] 
is speculative, at best.  The only evidence of such a union 
are statements from the veteran's family and [redacted] stating 
that he told them that he had been married for a brief period 
of time in service and got divorced.  These statements do not 
provide the necessary specificity laid out in § 3.204 for 
VA's purposes of recognizing the first marriage, since no one 
has been able to provide the month, year, and place of the 
event, the full name and relationship of the other person to 
the claimant, or the spouse's social security number.  
Therefore, proof of the marriage as set out in § 3.205 is 
required to establish the first marriage.  However, as the 
veteran's representative points out, none of the veteran's 
family members ever met the first wife, nor did they see any 
documentation of the marriage or of the divorce; just the 
veteran's sister's statement that she was home when the 
veteran returned from service and that he had been contacted 
about a divorce.  Attempts by the veteran's representative 
and the RO to verify this marriage have been unsuccessful.  
It is unfortunate that the veteran himself has been unable to 
either confirm or deny the purported first marriage since the 
stroke he suffered in 1999 has affected his memory and left 
him unable to communicate.  Thus, as the veterans' 
representative aptly points out, the only evidence as to the 
first marriage is based on hearsay.  In short, there is no 
documentation that the first marriage ever took place, and as 
such, the requirements under 38 C.F.R. § 3.205 for 
establishing a valid first marriage have not been met. 

Even assuming arguendo that a valid first marriage did take 
place, the veteran's subsequent marriage to [redacted] is presumed 
valid and takes precedence over the first marriage.  As noted 
above, 3.1(j) states that, for purposes of establishing 
entitlement to VA benefits, "marriage" means a marriage 
valid under the law of the place where the parties resided at 
the time of marriage, or the law of the place where the 
parties resided when the right to benefits accrued.  In this 
regard, the record contains a Certificate of Marriage from 
the Commonwealth of Virginia showing that the veteran and his 
current wife, [redacted], were married in June 1959.  The record 
also shows that at the time the veteran was awarded 
nonservice-connected pension benefits, in June 2000, he and 
[redacted] were living in West Virginia.  Consequently, their 
marriage may be recognized for VA benefits purposes as long 
as it is valid under the laws of either of those states.  Id.  

Significantly, under Virginia law, where two marriages of the 
same person are shown, there is a strong presumption that the 
second marriage is valid; this presumption overcomes the 
presumption of the continuance of the first marriage, so that 
a person who attacks a second marriage has the burden of 
producing evidence of its invalidity.  Moreover, where both 
parties of the first marriage are shown to be living at the 
time of the second marriage, it is presumed in favor of the 
second marriage that the first was dissolved by divorce.  
Parker v. American Lumbar Corporation and Others, 190 VA. 
181, 56 S.E.2d 214 (1949); Deryder v. Metropolitan Life 
Insurance Company, 206 Va. 602, 145 S.E. 2d 177 (1965).

Applying this presumption to the facts of this case, the 
Board concludes that the veteran's marriage to [redacted] must be 
presumed to be valid.  Evidence showing that a divorce did 
not occur has not been presented to rebut the presumption of 
validity.  This is especially so in view of the veteran's 
sister's statement that the veteran had been contacted about 
a divorce shortly after being discharged from service.  
Accordingly, restoration of an additional pension allowance 
for a dependent spouse is warranted.


ORDER

Restoration of an additional pension allowance for a 
dependent spouse is granted.



	                        
____________________________________________
	JOY A. MCDONALD
	Acting Veterans Law Judge, Board of Veterans' Appeals
	

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

